Citation Nr: 1222402	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  10-23 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Giannecchini







INTRODUCTION

The Veteran had active service from July 1963 to April 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal following May and July 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that, in the May and July 2009 rating decisions, the RO denied the Veteran's claim for service connection for a chronic back pain disability.  In a March 2010 Statement of the Case (SOC), the RO rephrased the issue as service connection for lumbar multi-level degenerative disk disease (claimed as chronic back pain).  The Board notes that the medical evidence reflects other disabilities associated with the Veteran's lumbar spine, to include degenerative spondylolisthesis and stenosis.  A claimant cannot be held to a hypothesized diagnosis-one he or she is incompetent to render-when determining what his or her actual claim may be.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board will consider the Veteran's claim for service connection to encompass disability of his lumbar spine.  

Finally, the Board notes that, in a September 2006 rating decision, the RO denied the Veteran's claims for service connection for tendonitis of multiple joints, including his elbows, knees, shoulders, and hands and for arthritis of his hands, knees, and shoulders.  The Veteran appealed the denial of the claims pertaining to his right shoulder, right elbow, and right knee.  During the course of the appeal period, in a February 2008 rating decision, service connection for a right shoulder condition, to include tendonitis and arthritis, was granted, and a 40 percent disability evaluation was assigned.  Likewise, in that same rating decision, service connection for right elbow condition, with tendonitis and arthritis, was granted, and a 10 percent disability evaluation was assigned.  Thus, as the benefits sought on appeal have been granted with respect to the right shoulder and the right elbow, those issues are no longer in appellate status.  With respect to the appeal of the denial of the claim for service connection for tendonitis and arthritis of the right knee, the RO issued an SOC in February 2008, in which the issue was rephrased as a right knee disability, to include tendonitis and arthritis.  A review of the Veteran's physical claims folder and his Virtual VA file does not reflect that he submitted a substantive appeal for the purpose of perfecting his appeal.  As such, the Board does not find the issue of service connection for a right knee disability, to include tendonitis and arthritis, is currently in appellate status.  


FINDING OF FACT

The Veteran's lumbar spine disability, to include L4-L5 degenerative spondylolisthesis, L4-L5 severe stenosis, large right facet cyst, and low back pain with bilateral radiculopathy (right greater than left), was first diagnosed many years after his active service and is not causally or etiologically related to such service.  


CONCLUSION OF LAW

A lumbar spine disability characterized as L4-L5 degenerative spondylolisthesis, L4-L5 severe stenosis, large right facet cyst, and low back pain with bilateral radiculopathy (right greater than left) was not incurred in, or aggravated by, active service, nor may arthritis of the lumbar spine be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the current appeal, a pre-decisional letter dated in November 2008 complied with VA's duty to notify the Veteran of what he needed to substantiate his claim.  Specifically, this letter apprised the Veteran of what the evidence needed to show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Additionally, the letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist a Veteran in the development of his/her claim.  This duty includes assisting him/her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Veteran's service treatment records (STRs) have been obtained and associated with the claims folder, and the Veteran has not otherwise reported VA-related treatment for his claimed disability.  Additionally, all available private medical records relevant to the claim on appeal have been obtained and associated with the claims file.  In this respect, the Veteran notified the RO in December 2008 (via a medical history/treatment chart) that he had been treated for back pain in the 1970s, 1980s, and 1990s, but that medical records from various treatment providers during those periods were not available.  In addition, in February 2006, the RO received a returned request letter along with a medical release form (VA Form 41-4142) from a Dr. M. G., without any reference to whether that doctor's office had any records pertaining to the Veteran.  A follow-up letter from the Veteran to Dr. M. G., dated in March 2006, also appears not to have resulted in any records being released by the physician.  Likewise, the Veteran notified the Board that medical records from Dr. G. E. were not available because the doctor had closed his practice and moved.  The Veteran reported that he believed that the doctor's records had been transferred to Dr. D. D.  A review of Dr. D. D.'s records did not necessarily reflect any records from Dr. G. E.  

Additionally, the Veteran was afforded a VA examination in June 2009, the report of which is of record.  The Board finds that the June 2009 VA examination and opinion obtained in this case are adequate, as they are predicated on a full reading of the Veteran's claims file.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's service treatment records, private treatment records, personal statements and history, and provided detailed rationale for the opinion provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate and fully articulated and is based on sound reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).

With respect to an additional medical opinion, the Veteran commented in a June 2010 statement associated with his VA Form 9 (Appeal to Board of Veterans' Appeals), that his treating doctors had only seen him since 2006 and were hesitant to speak about the years they had not seen him.  The Veteran also commented that two of the doctors had stated that he had had back problems for a "long time."  In this case, the Veteran has been extremely pro-active in assisting the Board in obtaining evidence in support of his claim.  It appears, based on his statement, that he has attempted to obtain a medical opinion from his treating doctors regarding his current back disability, but that none of the doctors have been willing to provide any such opinion.  Therefore, further development to allow for an additional medical opinion in this case is not warranted.  
Otherwise, the Veteran and his representative have submitted arguments in support of the Veteran's claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the appeal that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board's review of the Veteran service treatment records (STRs) reflects treatment records, dated December 22, 1963, and October 18, 1965, which note the Veteran's treatment for a right elbow injury and for a right shoulder soft tissue contusion, respectively.  A December 25, 1965 treatment record documents the Veteran's treatment for a laceration of the head.  In an August 29, 1966, treatment record, the Veteran was noted to have struck the back of his right leg two days previously.  The diagnosis was contusion of the muscle.  None of these records or other STRs, to include the Veteran's multiple reports of medical examination and reports of medical history, reflects his complaints or diagnoses of back pain or a back injury.  In particular, in a February 1968 report of medical history, associated with his separation from active service, the Veteran checked the "NO" box when answering the question of whether he had any recurrent back pain.  The "NO" box was also checked for the same question in reports of medical history dated in January 1966 and December 1966.  

The Board's review of the post-service medical evidence of record, which is dated beginning in 1998, reflects the Veteran's complaints and treatment for low back pain.  In particular, in December 2000, the Veteran had the area of L5 and left sacroiliac articulation evaluated by Dr. K. D. after lifting something too heavy at home the previous night.  Also, a November 2008 letter from Dr. J. M. C. to Dr. D. D., noted that the Veteran had had "on and off again back pain for many years," which had progressively worsened since June of 2008.  The Veteran reportedly had undergone extensive conservative treatment including therapy, medications, electrical stimulation and injections, none of which provided relief.  In December 2008, the Veteran underwent back surgery which included a partial bilateral laminectomy at L4, additional level partial laminectomy at L5, and posterolateral spinal fusion spanning L4-L5.  A Heartland Spine and Specialty Hospital record reflects a post-operative diagnosis of L4-L5 degenerative spondylolisthesis, L4-L5 severe stenosis, large right facet cyst, and low back pain with bilateral radiculopathy, right greater than left.  

[The Board notes that degenerative spondylolisthesis is caused by long-standing instability due to progressive degeneration of the spinal joints, usually accompanied by rotation of the affected disc.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1779 (31st ed. 2007).  Contrast with dysplastic (or congenital) spondylolisthesis, a condition that results from congenital anomalies of the lumbosacral junction.  Id.]

The Veteran contends that the events that resulted in his injuring his right elbow, right shoulder, and right leg, as well as causing a laceration to his head, also resulted in injury to his low back.  In particular, in a December 2008 statement, the Veteran reported slipping on "black ice" in the fall/winter of 1965.  The falls occurred on steel steps.  He has alleged chronic back pain since service and has related his lumbar spine disability to those falls and/or injuries in service.  
Here, the available medical evidence first documents complaints of lumbar pain in December 2000, based on a treatment record from Dr. K. D.  Thus, the first objective evidence of low back pain was some 32 years after the Veteran's separation from service.  Otherwise, the evidence includes the Veteran's statements asserting continuity of symptoms with respect to low back pain since active service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In this case, there is no dispute that the Veteran is competent to report symptoms of back pain.  The Veteran is made aware of any pain through his senses.  Furthermore, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination medical in nature and is capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  Sometimes the layperson will be competent to identify the condition where the condition is simple to identify, e.g., a broken leg, and sometimes not, e.g., a form of cancer.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.  

At the onset, with respect to service connection on a presumptive basis, the Board notes that arthritis is defined as inflammation of a joint.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 152 (31st ed. 2007).  The evidence of record appears to reflect that the Veteran's lumbar spine disability is manifested by arthritic changes.  In particular, a November 2008 magnetic resonance imaging (MRI) study reflects findings to include a facet cyst with associated degenerative spondylolisthesis and facet hypertrophy.  As noted above, a December 2008 Heartland Spine and Specialty Hospital operative note reflects both pre and post-operative diagnoses of L4-L5 degenerative spondylolisthesis and L4-L5 stenosis.  

Notwithstanding any diagnosis of degenerative changes (arthritis), the Board finds that there is a lack of medical evidence of any manifestation of arthritis to a compensable degree within one-year of the Veteran's separation from service.  As noted above, the objective medical evidence of record is dated from May of 1998, some 30 years following the Veteran's separation from service.  Thus, the first diagnosis of degenerative changes of the spine is many years after service.  Furthermore, the Veteran is not competent as a layperson to provide a diagnosis of arthritis, as arthritis is not necessarily simple for a layman to identify, as its symptoms mirror other disease processes.  Thus, service connection is not warranted for arthritis of the lumbar spine on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Otherwise, the Board finds that the Veteran's reported history of the onset of back pain in service and such pain being continuous since service, while a history he is competent to report, is nonetheless not credible.  In a report of June 2009 VA examination, the Veteran reported that he recovered for a period of time following injury to his low back in service but that the pain returned and would always come and go.  However, the Board finds persuasive the lack of any documented report of back injury or pain during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (The Board may draw a reasonable inference from a lack of notation of a condition in a medical report, if the report would be expected to carry such information.)  The Board also finds persuasive the lack of evidence of any treatment for a back disorder for many years after service.  The Board recognizes that it is not the fault of the Veteran that he cannot procure treatment records from doctors who allegedly treated him for his low back in the 1970s, 1980s, and into the 1990s.  Still, the fact remains that there is lack of objective evidence of any treatment for a low back problem prior to December 2000.  This fact, combined with the lack of any complaints or diagnoses regarding back pain or injury in service, tends to undermine the veracity of the Veteran's statements.  See e.g., Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service).  

Accordingly, the Board finds that, when it weighs the lack of objective evidence against the Veteran's statements asserting in service-injury and continuity of symptomatology since service, the statements lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Notwithstanding the above, service connection may still be granted when the evidence establishes a nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's lumbar spine disability to active duty.  

As noted above, the Veteran underwent a VA examination in June 2009.  The report of examination reflects the examiner's thorough reporting of the Veteran's medical history concerning his lumbar spine, including the reported in-service injuries and post-service treatment.  Following a medical examination of the Veteran, the examiner's diagnosis was lumbar degeneration and discs and facets, multilevel.  The examiner commented that it was hard to date the onset of the Veteran's low back pain as having its onset within a year or so of the Veteran's discharge or any event in service where the lower back was injured or voiced as a complaint, including all of the Veteran's annual history statements and his separation history.  
The examiner added, 

The lumbar degenerative findings and in particular [the Veteran's] more significant ones (the radicular complaints) began not later than 2 years ago and possibly as recent as June of 2008.  The onset of these complaints are consistent with age[-]related disease and do not suggest any relationship to [the Veteran's] in service events of 40 years ago.  Therefore[,] this examiner is of the opinion that it is less likely as not that the current low back condition is related to any in service events.  

In this case, the VA examiner has considered the Veteran's reports of in-service injury and reports of post-service treatment for pain.  The examiner does not necessarily discredit the Veteran's reported history.  As is noted above, the examiner comments only that it is hard to date the onset of the Veteran's low back pain as having its onset within a year or so of the Veteran's discharge or any event in service.  The examiner subsequently opines that the much later discovery of lumbar degenerative findings along with the radicular complaints leads to the conclusion that the Veteran's symptoms are consistent with age-related disease and not suggestive of any relationship to the Veteran's in-service events.  Here, the examiner has discussed the evidence and provided the basis for his opinion with reference to the medical evidence.  Private medical evidence has not been offered that relates the Veteran's lumbar spine disability to his period of service.  

In this case, the Board finds that the June 2009 VA examination and opinion are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of high probative value.  

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed lumbar spine disability and his active duty service.  Although the Veteran is competent to report that he has back pain, he is not competent to render a medical opinion as to the etiology of his lumbar spine disability.  The Board notes that lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, however, the Board finds that the question regarding the potential relationship between the Veteran's lumbar spine disability and its possible relationship to the Veteran's military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

While the Veteran is competent to describe his in-service low back pain as well as his current symptoms, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Otherwise, the June 2009 VA examiner reviewed the Veteran's records, considered the Veteran's reported history, and conducted an examination.  The examiner's medical opinion included a discussion of the evidence.  Furthermore, the Board finds persuasive the fact that the Veteran's own treating doctors, as noted in the June 2010 VA Form 9, were "hesitant" and ultimately declined to provide the Veteran a medical opinion linking his lumbar spine disability to his period of service, including the low back injuries reportedly sustained therein.  

Accordingly, based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lumbar spine disability is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a lumbar spine disability is denied.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


